UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ----------------------------------X
 UNITED STATES OF AMERICA,

                 Plaintiff,                MEMORANDUM & ORDER

     -against-                             19-cv-3510 (KAM)

ANDREA MARMOL,

                Defendant.
 ----------------------------------X
MATSUMOTO, United States District Judge:

          Plaintiff United States of America (“plaintiff”)

commenced this action seeking payment for the indebtedness of

defendant Andrea Marmol (“Marmol” or “defendant”), arising from

a federal education loan.     (See generally ECF No. 1, Complaint,

dated 6/13/2019 (“Compl.”).)    Presently before the court is

plaintiff’s unopposed motion for entry of a default judgment

against defendant.    (ECF No. 8, Motion for Default Judgment,

dated 8/24/2019 (“Mot.”) at 1.)    For the reasons set forth

below, plaintiff’s motion for default judgment is granted.        The

court has determined the appropriate amount of damages, as set

forth below, that should be awarded to plaintiff based on the

documents submitted in support of plaintiff’s motion.         Defendant

did not oppose the motion.

                              BACKGROUND

          Plaintiff filed the instant complaint against Marmol

on June 13, 2019.    (See generally Compl.)    Service of process
was effected on June 25, 2019 at defendant’s residence by

leaving a copy of the summons and complaint with Evelyn Marmol,

a female relative of suitable age and discretion who also

resides at defendant’s place of residence.    (ECF No. 5,

Affidavit of Service.)   A copy of the Summons was also mailed to

defendant on July 3, 2019 by a process server.    (Id.)

Defendant’s answer was due by July 16, 2019, and defendant did

not answer or otherwise respond to plaintiff’s summons and

Complaint.   On July 23, 2019, plaintiff requested a Certificate

of default pursuant to Rule 55(a) of the Federal Rules of Civil

Procedure.   (ECF No. 6, Request for Certificate of Default.)   On

July 31, 2019, the Clerk of Court declared that defendant Marmol

is in default in this action.

           The complaint alleges that defendant owes the United

States the principal sum of $11,813.76 plus interest accrued

through May 10, 2019 in the amount of $7,588.07, with interest

continuing to accrue at the annual rate of $1.98 per diem.    (See

Compl.; ECF No. 1-1, Ex. A.)    Plaintiff attached to the

Complaint a Certificate of Indebtedness (“COI”) and an affidavit

of amount due, prepared by a Loan Analyst within the United

States Department of Education (the “Department”) as evidence of

the debt allegedly owed by Marmol.    (ECF No. 8-1, Affidavit of

Amount Due; ECF No. 8-2, Manfredi Affirmation; ECF No. 8-3, Ex.

A, COI.)   According to the COI, on or about August 25, 2006,


                                  2
Marmol executed a promissory note to secure a Federal Family

Education Loan Program Consolidation loan from Collegiate

Funding Services, Fredericksburg, VA.     (ECF No. 8-3, Ex. A,

COI.)   On October 5, 2006, the loan was disbursed for $10,495.12

at 6.125% interest per annum.    (Id.)   The loan obligation was

guaranteed by Texas Guaranteed Student Loan Corporation and

reinsured by the Department under Title IV-B of the Higher

Education Act of 1965, as amended, 20 U.S.C. § 1071 et seq.

(Id.)   On November 14, 2007, defendant defaulted on the loan,

and the holder filed a claim on the loan guarantee.     (Id.)    Due

to the default, the guarantor paid $11,885.34 to the holder.

(Id.)   The guarantor attempted, without success, to collect this

debt from defendant, and on September 2, 2014, the guarantor

assigned its right and title to the loan to the Department.

(Id.)

           Since assignment of the loan, the Department has

credited a total of $0.00 in payments from all sources to the

balance.   (Id.)   As of May 10, 2019, defendant owed the United

States $11,813.76 in principal and $7,588.07 in interest,

resulting in a total debt obligation of $19,401.83, plus

interest at a rate of $1.98 per day.     (Id.)   Thus, plaintiff

demands judgment against defendant in the aforementioned

amounts.   (ECF No. 1, Compl.)




                                  3
                             DISCUSSION

         A. Standard for Default Judgment

           “Rule 55 of the Federal Rules of Civil Procedure

provides a two-step process for obtaining a default

judgment.”    Priestley v. Headminder, Inc., 647 F.3d 497, 504 (2d

Cir. 2011).   First, a plaintiff must obtain an entry of

default.   Id.   “When a party against whom affirmative relief is

sought has failed to plead or otherwise defend, a plaintiff may

bring that fact to the court’s attention,” id. at 505, and the

Clerk of Court must thereafter enter a default, Fed. R. Civ. P.

55(a).   Second, once default is entered, a plaintiff must “apply

to the court for a default judgment.”     Id. 55(b)(2).   Whether to

grant a default judgment is “left to the sound discretion of

[the] district court because it is in the best position to

assess the individual circumstances of a given case and to

evaluate the credibility and good faith of the parties.”     Enron

Oil Corp. v. Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993).     The

court must be mindful that a defendant’s default functions as an

admission of all well-pleaded factual allegations in the

complaint and must draw all reasonable inferences in the

plaintiff’s favor.   Finkel v. Romanowicz, 577 F.3d 79, 84 (2d

Cir. 2009) (citing Au Bon Pain Corp. v. Artect, Inc., 653 F.2d

61, 65 (2d Cir. 1981)).   Yet, the court must ensure that “[the




                                  4
plaintiff’s] allegations establish [the defendant’s] liability

as a matter of law.”    Id. (citing Au Bon Pain, 653 F.2d at 65).

            Moreover, although the court accepts well-pleaded

factual allegations as true, this does not apply to allegations

related to damages, Au Bon Pain, 653 F.2d at 65, which the

plaintiff must prove to the court with “reasonable certainty,”

Credit Lyonnais Secs. (USA), Inc. v. Alcantara, 183 F.3d 151,

155 (2d Cir. 1999).    Although “a party’s default is deemed to

constitute a concession of all well pleaded allegations of

liability, it is not considered an admission of damages.”

Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d

155, 158 (2d Cir. 1992).    “Damages, which are neither

susceptible of mathematical computation nor liquidated as of the

default, usually must be established by the plaintiff in an

evidentiary proceeding in which the defendant has the

opportunity to contest the amount.”    Greyhound, 973 F.2d at 158.

Rule 55 states that “[t]he court may conduct hearings or make

referrals . . . when, to enter or effectuate a judgment, it

needs to: (A) conduct an accounting; (B) determine the amount of

damages; (C) establish the truth of any allegation by evidence;

or (D) investigate any other matter.”     Fed. R. Civ. P.

55(b)(2).

            The Second Circuit has held that allegations in the

complaint and the affidavit of plaintiff’s counsel “asserting an


                                  5
amount of damages sustained by plaintiff . . . [were]

insufficient evidence upon which to enter the amount of the

judgment.”   Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183

F.3d 151, 154-55 (2d Cir. 1999).       “‘Even when a default judgment

is warranted based on a party’s failure to defend, the

allegations in the complaint with respect to the amount of the

damages are not deemed true.   The district court must instead

conduct an inquiry in order to ascertain the amount of damages

with reasonable certainty.’”   Gragg, 2009 WL 1140490, at *2

(quoting Credit Lyonnais, 183 F.3d at 154-55).      A hearing is not

necessary where, as here, the record contains a detailed

affidavit, a certificate of indebtedness, and documentary

support that enables the court to evaluate and determine the

amount of a damages award.   See Tamarin v. Adam Caterers, Inc.,

13 F.3d 51, 54 (2d Cir. 1993); United States v. Benain, No. 11-

CV-2307, 2011 WL 5838488, at *1 (E.D.N.Y. Nov. 18, 2011); United

States v. Tobee, 10-CV-731, 2010 WL 1853767, at *1 (E.D.N.Y. May

4, 2010).

       B. Application

            As a threshold matter, defendant has not attempted to

defend herself in the present action.      Based on the evidence in

the docket, and as provided in the foregoing, this court finds

that defendant has been served with the Summons and Complaint

and motion for entry of default judgment and has had sufficient


                                   6
notice of the present litigation.     (ECF No. 5, Affidavit of

Service; ECF No. 8-8, Affidavit of Service of Motion.)     The

court, therefore, finds that defendant has willfully and

deliberately failed to plead or defend its interest in this

action.   Accordingly, a default judgment will be entered against

defendant.    Plaintiff, however, is requested to provide updated

damages calculations, including the accrual of interest “at a

rate of $1.98 per day.”    (ECF No. 8-1, Affidavit of Amount Due ¶

11.)

                             CONCLUSION

            For the foregoing reasons, the court hereby grants

plaintiff’s motion for default judgment as against defendant.

Plaintiff is directed to serve a copy of this memorandum and

order on defendant and file a certificate of service by January

27, 2020.    Plaintiff is further directed to submit updated

damages calculations no later than, and up to, January 31, 2020.

SO ORDERED.

Dated:      January 24, 2020
            Brooklyn, New York

                                                /s/
                                        Kiyo A. Matsumoto
                                        United States District Judge
                                        Eastern District of New York




                                  7
